DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 20 December 2021 in which claim 8 was canceled, and claim 2 was amended to change the scope and breadth of the claims.
	Claims 2-7 and 9-13 are pending in the current application and are examined on the merits herein.
The Declaration of Dr. Shenda Baker, submitted by Applicant on 09 April 2021 (the First Declaration) and on 20 December 2021 (the Second Declaration) under 37 CFR §1.132 are acknowledged and will be further discussed below.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
	The recitation “reducing the viscosity of viscous sputum in the respiratory system of a human subject having cystic fibrosis…administering to the subject by inhalation an effective amount of a composition comprising a derivatized chitosan” in present claim 2 is broadly and reasonably interpreted as requiring administering chitosan by inhalation to a human subject having CF. The amount administered should be effective to reduce the viscosity of the sputum inherently found in the respiratory tract of a human subject having CF. 

	In addition, it will necessarily disrupt “a preformed biofilm in the respiratory of the subject”. 

Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2-7 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (US Patent Application Publication No. 2007/0281904, cited in previous Office Action) in view of Khalil et al. (Antimicrobial Agents and Chemotherapy, May 2008, vol. 52, no. 5, pp. 1635-1641, cited in PTO-892), and further in view of Bonferoni et al. (Expert Opinion on Drug Delivery, July 2009, vol. 6, issue 9, pp. 923-939, previously cited in continuation Application No. 15/419,436), and Comper (US Patent Application Publication No. 2003/0181416, previously cited in continuation Application No. 13/411,147).
	Baker et al. teach a method for controlling microbial activity in an individual comprising administering functionalized chitosan derivative compounds that are soluble at physiological pH, in a therapeutically effective amount and in a therapeutically effective excipient (claim 35). Baker et al. teach chitosan-arginine is water-soluble (paragraphs [0132], [0157], and [0214]). Baker et al. teach the chitosan is soluble at a pH between 6.8 and 7.4 (claim 37).  Baker et al. teach wherein the individual includes a human or a mammal (abstract).  Baker et al. teach the compound is chitosan-arginine (claim 38; reads on the instant compound of formula (I), wherein R1 is a group of formula (II)). Baker et al. teach other amino acids that can be conjugated to chitosan include histidine (claim 19), and lysine (e.g. paragraph [0179]-[0182]). Baker et al. teach chitosan can have a degree of deacetylation greater than 50% (column 11, paragraphs 0151-0152).  Baker et al. teach a chitosan derivative as having the following structure: 
    PNG
    media_image1.png
    268
    396
    media_image1.png
    Greyscale
 (column 12, paragraph 0156 and claims 81-84).  Baker et al. teach wherein R1 represents arginine preferably from 2-50%, the degree of acetylation is less than 0.20 which corresponds to 5%, or degree of deacetylation of greater than 50% (column 11, paragraphs 0151-0152; also see claim 36).  Baker et al. teach the compounds have a molecular weight between 25,000 and 350,000 Da (claim 85), including 52,520 Da (figure 14). Baker et al. teach the chitosan derivatives are soluble and active at physiological pH while imparting antimicrobial activity due to the 
Baker et al. teach the composition can be used to inhibit the growth of biofilms (paragraphs 0065, 0087, 0088, 0130, 0131, 159, example 4, example 5, claim 42), and that biofilm growth in the lung must particularly be minimized (paragraph 0129). Baker et al. teach the composition can treat bacterial infection (paragraph 0130) at concentrations of 10, 20 and 100 µg/ml (examples 2, 6)., Baker et al. teach the composition can also treat bacterial infection (paragraph 0130). Baker et al. teach the treatment suppresses Pseudomonas aeruginosa (claim 45).  Baker et al. teach the chitosan derivatives can target Pseudomonas aeruginosa, which is the predominant bacterial infection in patients with cystic fibrosis (column 10, table 1 and paragraph 0140). Baker et al. teach Pseudomonas fluorescens is a model for P. aeruginosa (Example 1), and found that chitosan-arginine inhibited P. fluorescens at concentrations including 512 ppm, 256 ppm and 128 ppm (equivalent to 500 µg/mL, 256 µg/mL and 128 µg/mL). 
Baker et al. do not expressly disclose treating a subject with cystic fibrosis (present claim 2). Baker et al. do not expressly disclose administering the chitosan by inhalation (present claim 2). Baker et al. do not expressly disclose administering an antibiotic (present claim 5). Baker et al. do not expressly disclose wherein the polydispersity index is between 1.0 and 2.5 (present claim 13). 
Khalil et al. teach cystic fibrosis patients are susceptible to infection by Pseudomonas aeruginosa (p.1635, first paragraph). Khalil et al. found that a combination of a polycationic polymer (i.e. polyethylenimine, aka PEI) was effective against a resistant clinical isolate of P. aeruginosa (obtained from the sputum of a cystic fibrosis patient). Khalil et al. teach the polycationic polymer was synergistic when combined with antibiotics: novobiocin, ceftazidime, ampicillin, ticarcillin, carbenicillin, piperacillin, cefotaxime, chloramphenicol, rifampin or nofloxacin (abstract). Khalil et al. teach infections due to Pseudomonas strains could be treated by the use of a synergistic combination of PEI and antimicrobial drugs).
Bonferoni et al. teach the positively charged chitosan has good mucoadhesive properties, wherein the increase in charge density determines an improvement of the adhesive properties of chitosan (p.924, penultimate paragraph, and last paragraph). Bonferoni et al. teach chitosan has been prepared for nasal delivery systems, including delivery of antibiotics such as vancomycin (p.925, 2.1.1 Nasal application of mucoadhesive chitosan formulations). Bonferoni et al. teach chitosan is generally not absorbed, has reduced toxicity, and its penetration enhancement is favored by the prolonged residence at the mucosa surface because of its mucoadhesive properties (p.926, 2.2 Penetration enhancement properties). Bonferoni et al. teach chitosan has high antibacterial activity, owing to its positively charged amino groups (p.928, 3.1 Anti-infective properties); as well as antiviral properties, hemostatic, wound-healing and immune-stimulating properties. Bonferoni et al. teach chitosan derivatives having increased basicity and aqueous solubility, such as derivatives with secondary, tertiary and quaternary amino groups have been prepared to improve their solubility in nasal tissue (p.930, 4. Chitosan salts and chitosan derivatives with modified solubility). Bonferoni et al. teach mixing cationic chitosan with an anionic drug can synergistically effect the properties of the chitosan polymer (p.935, last paragraph).
Comper teaches administering sulfated polysaccharides to treat or prevent microbial infections in mammals (abstract). Comper teaches the polysaccharide is a chitosan derivative (column 9, table 1). Comper teaches the polysaccharide preferably has a molecular weight ranging from 40,000 to 300,000 Da (paragraph 0015). Comper teaches P. aeruginosa is specifically inhibited (paragraph 0060). Comper teaches the polysaccharide can be combined with antibiotics including sulfamethoxypyrazine (paragraph 0067). Comper teaches the polysaccharide can be administered directly to the lung by inhalation (paragraph 0120).

The recitation “reducing the viscosity of viscous sputum in the respiratory system of a human subject having cystic fibrosis…administering to the subject by inhalation an effective amount of a composition comprising a derivatized chitosan” in present claim 2 is broadly and reasonably interpreted as requiring administering chitosan by inhalation to a human subject having CF. The amount administered should be effective to reduce the viscosity of the sputum inherently found in the respiratory tract of a human subject having CF. 
	According to present claim 7, a therapeutically effective amount can range from 10 to 250 µg/mL. Therefore, administering chitosan by inhalation to a human subject having CF in an amount of 10 to 250 µg/mL will necessarily reduce the sputum. In addition, it will necessarily disrupt “a preformed biofilm in the respiratory of the subject”. 
One having ordinary skill in the art would have been motivated to administer the chitosan derivatives of Baker to treat a subject having cystic fibrosis because Baker et al. teach the derivative is positively charged at physiological pH, and bactericidal towards P. auerginosa which is colonized in the lungs of patients with cystic fibrosis. Baker et al. teach the composition can be used to inhibit the growth of biofilms, and that biofilm growth in the lung must particularly be minimized. The ordinary artisan would have had a reasonable expectation of success because Baker et al. found chitosan-arginine killed over 80% resident preformed bacterial biofilm.
Additional motivation lies in the combined teaching by Khalil and Bonferoni et al., wherein Khalil et al. found that a combination of polycationic polymers and antibiotics were synergistic against P. auerginosa strains isolated from sputum of a cystic fibrosis patient; and Bonferoni et al. teach chitosan has good mucoadhesive properties, because of its positive charge density, has reduced toxicity, and its 
The ordinary artisan would have further been motivated to administer the drug by inhalation for treatment at the lung because it is mucoadhesive. In addition, Comper teaches administering chitosan having a molecular weight range similar to that of Baker et al. directly to the lung by inhalation. The ordinary artisan would have been further motivated to administer the drug by inhalation because it ensures delivery of the drug directly to the site of the infection.
The concentration of chitosan effective to inhibit P. fluorescens, 256 ppm and 128 ppm (equivalent to 256 µg/mL and 128 µg/mL), a model for P. aeruginosa includes a value that is close to the range recited in present claim 7, and a value that lies within the range recited in present claim 7. 
Baker et al. teach a molecular weight range of chitosan that overlaps with the claimed range, and a specific preferred molecular weight that lies within the range recited in present claim 10. 
The pH values of the aqueous solution described by Baker et al. lies within the range recited in present claim 9. 
The percent functionalization and degree of deacetylation taught by Baker et al. lie within the range recited in present claims 12.
The skilled artisan would have been motivated to administer derivatized chitosan having a polydispersity index (PDI) between 1.0 and 2.5 because Baker et al. teach chitosan-arginine compounds having a narrowly focused polydispersity are useful in targeting bacteria, wherein a PDI of 1.0 is the most narrow value that can be obtained for a polymer, representing a polymer with uniform size. 
The recitation “wherein the method comprises increasing the pourability of sputum compared to the sputum that has not been contacted with the composition” per present claim 3 necessarily occurs upon performing the positively recited steps of inhaling the chitosan derivative according to instant claim 2. The same rational applies to present claim 4.
prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
Applicant contends the instant claims are directed to a method that (i) disrupts a preformed biofilm in the respiratory system of the subject and (ii) reduces the viscosity of viscous sputum in the subject. And that none of the cited references above teach chitosan would have such an effect.
The above arguments are not found persuasive, because performing the positively recited steps will necessarily (i) disrupt a preformed biofilm in the respiratory system of the subject and (ii) reduce the viscosity of viscous sputum in the subject. 
See MPEP 2111.04 which states claim language that does not limit a claim to a particular structure does not limit the scope of the claims “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”…”the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”. 

MPEP 2111.02 states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. 



Applicant has submitted a Second Declaration, where Dr. Baker explains the difference between inhibiting a biofilm and disrupting a pre-formed biofilm. Dr. Baker argues that while the prior art teach chitosan will kill bacteria in a pre-formed biofilm, there is no teaching or suggestion that it will disrupt a pre-formed biofilm. Dr. Baker argues killing bacteria within a biofilm is not expected to change the composition of the EPS in the biofilm. Thus, Dr. Baker alleges “it was a surprising result that contact of a pre-formed biofilm with the derivatized chitosan caused a disruption of the biofilm structure and a reduction of its viscosity” because “killing bacteria in a biofilm does not imply disruption of the structure of the biofilm because bacteria are simply a component of a biofilm, and bacteria can be dead or alive in a pre-formed biofilm” (section 7 of the Second Declaration).
The above arguments are not found persuasive. As discussed above, performing the positively recited steps will necessarily disrupt a biofilm and reduce the viscosity of the sputum whether or not this was recognized in the prior art. 
The rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms that may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,119,780 in view of Khalil et al., Bonferoni et al., and Comper et al.
Claims 1-12 of the ‘780 Patent are directed towards a chitosan-derivative that is the same as the instantly claimed compound of formula (I), wherein each instant R1 is hydrogen, acetyl or arginine. Claim 2 of the ‘780 Patent teaches the molecular weight of the chitosan derivative ranges between 25,000 and 350,000 Da, and the functionalization is between 6% and 30%.

The disclosure of the ‘780 Patent is the identical to Baker et al. discussed above.
Khalil et al., Bonferoni et al. and Comper et al. teach as discussed above.
It would have been obvious at the time the invention was made to administer the chitosan derivative to a subject having cystic fibrosis by inhalation for the reasons discussed above.
Thus, the instant claims are prima facie obvious over claims 1-12 of the ‘780 Patent.

Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,658,775 in view of Baker et al., Khalil et al., Bonferoni et al., and Comper et al.
Claims 1-6 of the reference Patent are directed towards a chitosan-derivative that is the same as the instantly claimed compound of formula (I), wherein each instant R1 is hydrogen, acetyl or arginine. The claims teaches the molecular weight of the chitosan derivative ranges between 25,000 and 350,000 Da, and the functionalization is between 6% and 30%.
The reference Patent do not expressly disclose treating a subject with cystic fibrosis (instant claim 2). The reference Patent do not expressly disclose administering the chitosan by inhalation (instant claim 2). The reference Patent et al. do not expressly disclose administering an antibiotic (instant claim 5). The reference Patent et al. do not expressly disclose wherein the polydispersity index is between 1.0 and 2.5 (instant claim 13). 
Baker et al. Khalil et al., Bonferoni et al. and Comper et al. teach as discussed above.

Thus, the instant claims are prima facie obvious over claims 1-6 of the reference Patent.

Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,916,542 in view of Baker et al., Khalil et al., Bonferoni et al., and Comper et al.
Claims 1-15 of the reference Patent are directed towards a chitosan-derivative that is the same as the instantly claimed compound of formula (I), wherein each instant R1 is hydrogen, acetyl or arginine. The claims teaches the molecular weight of the chitosan derivative ranges between 25,000 and 350,000 Da, and the functionalization is between 6% and 30%. The claims of the reference Patent are directed towards administering the chitosan with an antibiotic for the inhibition of P. aeruginosa. Claim 12 of the ‘542 Patent teaches the molecular weight ranges from about 25,000 da to 100,000 Da, which overlaps with the range of instant claim 128. Claim 10 teaches the amount of derivatized chitosan is less than 16 µg/ml (equivalent to 16 ppm). Claim 15 teaches the chitosan is functionalized with arginine at between 5 and 50%. 
The reference Patent do not expressly disclose treating a subject with cystic fibrosis (instant claim 2). The reference Patent do not expressly disclose administering the chitosan by inhalation (instant claim 2). The reference Patent et al. do not expressly disclose administering an antibiotic (instant claim 5). The reference Patent et al. do not expressly disclose wherein the polydispersity index is between 1.0 and 2.5 (instant claim 13). 
Baker et al. Khalil et al., Bonferoni et al. and Comper et al. teach as discussed above.
It would have been obvious at the time the invention was made to administer the chitosan derivative to a subject having cystic fibrosis by inhalation for the reasons discussed above.
prima facie obvious over claims 1-15 of the reference Patent.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards antibacterial chitosan derivatives having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,012,429 in view of Baker et al., Khalil et al., Bonferoni et al., and Comper et al.;
Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,029,351 in view of Baker et al., Khalil et al., Bonferoni et al., and Comper et al.;
Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,732,164 in view of Baker et al., Khalil et al., Bonferoni et al., and Comper et al.;
Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,494,451 in view of Baker et al., Khalil et al., Bonferoni et al., and Comper et al.
Thus, the instant claims are prima facie obvious over the claims of the reference Patent.

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. Applicant’s arguments are the same as discussed above. 
The response to said arguments is the same as discussed above.
maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623